Citation Nr: 0024365	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  91-46 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bilateral maxillary 
sinusitis, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and brother-in-law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In a January 15, 1998 decision, the Board denied service 
connection for heart disease as secondary to the service-
connected pulmonary tuberculosis; denied an increased rating 
for bilateral maxillary sinusitis, rated as 10 percent 
disabling; and granted a 20 percent rating for pulmonary 
tuberculosis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in May 2000, the Court determined 
that the rating for bilateral maxillary sinusitis was the 
only issue before it.  The Court vacated that decision and 
remanded the case to the Board.  The Board notes that the 
Court vacated a May 29, 1998 decision of the Board (see 
Memorandum Decision page 1 and page 7).  There is no May 29, 
1998 decision of the Board in this case.  It is clear that 
the Court intended to vacate the Board's January 1998 
decision.    


FINDING OF FACT

The veteran died on August [redacted], 1999.  




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court vacated the Board's previous decision and remanded 
the case for examination of the veteran.  The veteran's 
unfortunate death renders such development impossible.  

Further, as a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
veteran's appeal has become moot by virtue of his death and 
it must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A § 7104(a); 38 C.F.R. § 20.1302 (1999). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1999).


ORDER

The appeal is dismissed.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

